DETAILED ACTION
Authorization for Internet Communications
The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please note that the above statement can only be submitted via Central Fax (not Examiner's Fax), Regular postal mail, or EFS Web using PTO/SB/439.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/27/2020 and 06/18/2020 are being considered by the examiner.

Claim Objections
Claims 19 and 20 are objected to because of the following informalities:  
Regarding claims 19 and 20, the limitation “the input of identification information” lack proper antecedent basis.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “an input unit configured to accept…; a storage unit configured to store…; a processing unit configured to cause a transition…” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “degree of imbalance” in claim 2 is a relative term which renders the claim indefinite. The term “degree of imbalance” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 12 and 13 are dependent claims and thus also rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 7, 9, 14, 16, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KAZAMA et al., (US 2011/0299786 A1) (hereinafter “Kazama”).

Kazama discloses; 
claim 1, an information processing apparatus that assists a survey of a crop cultivated in each of blocks obtained by dividing a field [i.e., (see figures 1 and 2)], the apparatus comprising: 
an input unit configured to accept, for a survey executed for the crop, the input of identification information identifying at least one of the surveys, block information indicating the block where the survey has been executed, item information indicating a survey item of the survey, and measured values measured at a plurality of survey positions in the survey [i.e., data inputting unit 105 (see figure 1), (see reference 301 of figure 3), (page 2, para 0035), (page 3, para 0061)]; 
a storage unit configured to store a result of aggregating the input measured values in association with the identification information, the block information, and the item information [i.e., memory stored the collections of calculated values associated with id, block and lot (page 2, para 0036), (page 4, para 0063 - 0067), (see figures 1 – 3)]; and 
a processing unit configured to cause a transition in the aggregating result to be displayed in a display unit as a result of the survey executed one or more times for the same block and the same survey item, wherein the input unit further accepts the input of a user operation specifying part of the transition of the aggregating result displayed in the display unit; and of the measured values displayed in the display unit, the processing unit causes reliability information of the aggregating result of the part specified by the user to be displayed in the display unit [i.e., (page 2, para 0036 – 0037), (page 4, para 0069 – 0070), (see figures 1 – 3)].   
Regarding claim 3, the information processing apparatus according to claim 1, wherein when the user has specified an aggregating result for a plurality of surveys among the transitions of the aggregating result displayed in the display unit, the processing unit causes the reliability information to be displayed side-by- side in the display unit for each survey [i.e., memory stored the collections of calculated values associated with id, block and lot (page 2, para 0036), (page 4, para 0063 - 0067), (see figures 1 – 3)].   
Regarding claim 7, the information processing apparatus according to claim 1, wherein the input unit accepts the input of information of the plurality of survey positions for a survey executed for the crop; and the processing unit creates clusters, each cluster being a collection of the plurality of survey positions, and causes an outline of the block and a center of gravity position of each cluster to be displayed in the display unit as the reliability information [i.e., (page 2, para 0036 – 0037), (page 4, para 0069 – 0070), (see figures 1 – 3)].   
Regarding claim 9, the information processing apparatus according to claim 1, wherein the input unit accepts the input of information of the plurality of survey positions for a survey executed for the crop [i.e., data inputting unit 105 (see figure 1), (see reference 301 of figure 3), (page 2, para 0035), (page 3, para 0061)]; and wherein the processing unit divides the block into a mesh, and causes the reliability information to be displayed in the display unit by displaying a mesh section in which a number of survey positions included in each mesh section is greater than or equal to a threshold in a different display format than a mesh section in which the number of survey positions is less than the threshold [i.e., memory stored the collections of calculated values associated with id, block and lot (page 2, para 0036), (page 4, para 0063 - 0067), (see figures 1 – 3)]. 
Regarding claim 14, the information processing apparatus according to claim 1, wherein the processing unit causes the reliability information, the reliability information being based on a newest state of the survey executed within each of the plurality of blocks obtained by dividing the field, to be displayed in the display unit in a map format expressing the field [i.e., calculated values associated with id, block and lot (page 2, para 0036), (page 4, para 0063 - 0067), (see figures 1 – 3)].   
Regarding claim 16, the information processing apparatus according to claim 1, wherein the processing unit displays the reliability information on the basis of a predetermined priority order when a plurality of types of surveys have been carried out in a single survey [i.e., data inputting unit 105 (see figure 1), (see reference 301 of figure 3), (page 2, para 0035), (page 3, para 0061)].   
Regarding claim 19, a method of controlling an information processing apparatus that assists- 72 -10201501US01/P220-0110US a survey of a crop cultivated in each of blocks obtained by dividing a field, the method comprising: 
accepting, for a survey executed for the crop, the input of identification information identifying at least one of the surveys, block information indicating the block where the survey has been executed, item information indicating a survey item of the survey, and measured values measured at a plurality of survey positions in the survey [i.e., data inputting unit 105 (see figure 1), (see reference 301 of figure 3), (page 2, para 0035), (page 3, para 0061)]; 
storing a result of aggregating the input measured values in association with the identification information, the block information, and the item information [i.e., memory stored the collections of calculated values associated with id, block and lot (page 2, para 0036), (page 4, para 0063 - 0067), (see figures 1 – 3)]; and 
carrying out processing for causing a transition in the aggregating result to be displayed in a display unit as a result of the survey executed one or more times for the same block and the same survey item, wherein in the inputting, the input of a user operation specifying part of the transition of the aggregating result displayed in the display unit is further accepted; and in the processing, of the measured values displayed in the display unit, reliability information of the aggregating result of the part specified by the user is caused to be displayed in the display unit [i.e., (page 2, para 0036 – 0037), (page 4, para 0069 – 0070), (see figures 1 – 3)].  
Regarding claim 20, a non-transitory computer-readable storage medium storing a computer program for causing a computer to execute a method of controlling an information processing apparatus that assists a survey of a crop cultivated in each of blocks obtained by dividing a field [i.e., (see figures 1 and 2)], the method comprising: 
accepting, for a survey executed for the crop, the input of identification information identifying at least one of the surveys, block information indicating the block where the survey has been executed, item information indicating a - 73 -10201501US01/P220-0110US survey item of the survey, and measured values measured at a plurality of survey positions in the survey [i.e., data inputting unit 105 (see figure 1), (see reference 301 of figure 3), (page 2, para 0035), (page 3, para 0061)]; 
storing a result of aggregating the input measured values in association with the identification information, the block information, and the item information [i.e., memory stored the collections of calculated values associated with id, block and lot (page 2, para 0036), (page 4, para 0063 - 0067), (see figures 1 – 3)]; and 
carrying out processing for causing a transition in the aggregating result to be displayed in display unit as a result of the survey executed one or more times for the same block and the same survey item, wherein in the inputting, the input of a user operation specifying part of the transition of the aggregating result displayed in the display unit is further accepted; and in the processing, of the measured values displayed in the display unit, reliability information of the aggregating result of the part specified by the user is caused to be displayed in the display unit [i.e., (page 2, para 0036 – 0037), (page 4, para 0069 – 0070), (see figures 1 – 3)].

Allowable Subject Matter
Claims 4 – 6, 8, 10, 11, 15, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, the prior art of record, Kazama failed to disclose the information processing apparatus according to claim 1, wherein the input unit accepts the input of information of the plurality of survey positions for a survey executed for the crop; and the processing unit calculates a trust level of the survey on the basis of the block information and the information of the plurality of survey positions, and causes the trust level to be displayed in the display unit as the reliability information.
Instead, Kazama discloses a sampling position-fixing system comprising: an inputting unit that inputs image data as an analyzing target; an image correlating unit that correlates the image data with map data; a unit that extracts features of the image data correlated with the map data by the image correlating unit; a unit that performs clustering for the extracted features on a feature space and spatially analyzes a clustering result; a unit that extracts representative points from the spatially-analyzed image; and an outputting unit that outputs the extracted representative points as sampling positions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A RONI whose telephone number is (571)270-7806. The examiner can normally be reached M-F 9:00-5:00 pm (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chow Dennis can be reached on (571) 272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SYED A RONI/Primary Examiner, Art Unit 2194